In my judgment, we should say explicitly that excluding officer Bleed's testimony was error. As to that there should be no mistaking our decision. But the error was not substantial in the light of all the facts in the case. It appears from the whole record that the defendant was not prejudiced by excluding the *Page 484 
testimony. For that reason, the error was harmless and not ground for a new trial. State v. Huebsch, 146 Minn. 34,177 N.W. 779; State v. Williams, 96 Minn. 351, 105 N.W. 265; 2 Dunnell, Minn. Dig. (2 ed.) § 2490.